United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2250
                        ___________________________

                                     Peggy Battles

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Thompson Hospitality Services LLC, Originally Sued As Thompson Hospitality

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                            Submitted: February 7, 2014
                             Filed: February 20, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

     Peggy Battles appeals from the district court’s1 adverse grant of summary
judgment in her action under the Age Discrimination in Employment Act (ADEA),

      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
29 U.S.C. § 623. Upon our careful de novo review, see Gibson v. Am. Greetings
Corp., 670 F.3d 844, 852 (8th Cir. 2012), we agree with the district court that Battles
failed to demonstrate that a genuine issue of material fact existed on whether (1) her
former employer’s legitimate and nondiscriminatory reason for terminating her
employment was a pretext for age discrimination; and (2) she was subjected to a
hostile work environment based on her age. We also agree with the court that the
retaliation claim fails, because Battles did not administratively exhaust the claim
before filing this suit.2 Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      2
        To the extent Battles argues on appeal that her counsel below was deficient
in representing her, we note that there is no constitutional or statutory right to
effective assistance of counsel in a civil case. See Taylor v. Dickel, 293 F.3d 427,
431 (8th Cir. 2002).

                                         -2-